Citation Nr: 0902123	
Decision Date: 01/21/09    Archive Date: 01/29/09

DOCKET NO.  06-18 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for gout.

3.  Entitlement to service connection for hypothyroidism.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from June 1990 to June 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in August 2007.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran served on active duty from June 1990 to June 
1996.  He alleges that he developed hypertension during 
service.  He also maintains that he was diagnosed with 
hypothyroidism within one year after service and hypertension 
and gout in 1997, just after one year of service.  

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008).  In addition, 
certain chronic diseases, including arthritis, hypertension 
and endocrinopathies, may be presumed to have been incurred 
during service if the disorder becomes manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2008).  Service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

The veteran's service treatment records (STRs) are negative 
for all three claimed disorders as a diagnosis.  The veteran 
was treated for a number of complaints during service and had 
numerous blood pressure readings taken.  There was a wide 
range of readings in the STRs from 110/74 on his entrance 
physical examination in June 1989, to 120/50 in July 1992, to 
146/90 in January 1996, and 158/80 in May 1996.  There is no 
indication that he was ever referred for evaluation for 
elevated blood pressure readings.

The veteran was never treated for complaints related to joint 
pains other than for a left ankle injury from playing 
football in January 1992.  

The veteran was found to be overweight during service and 
placed on a program to conform to weight standards.  A 
medical evaluation from April 1995 was done in order to 
determine his fitness for remedial physical training (PT).  
The veteran was not on any medication.  He denied any 
swelling of his hands, feet, or legs.  He reported a family 
history of hypothyroidism for his mother and said that "all 
family" was obese.  He denied a personal history of coronary 
artery disease, diabetes mellitus, hypothyroidism, and 
hypercholesterolemia.  The evaluation noted that no "labs" 
[laboratory studies] were needed.  The veteran was 
recommended to lose three pounds per month in a six month 
period.

A second evaluation for remedial PT was done in May 1996.  
The veteran had lost nine pounds since April 1995.  He was 
not on any medications.  There was no change in the response 
to the question regarding swelling of the hands, feet, or 
legs.  The veteran had a sitting blood pressure of 158/80.  
This was the last blood pressure reading recorded prior to 
the veteran's discharge in June 1996.

The veteran testified that his hypertension and 
hypothyroidism were discussed with healthcare providers in 
service.  He said his elevated readings were noted by medical 
personnel and he would have his blood pressure retaken at 
times due to a high reading.  He also said he reported his 
difficulty in losing weight and feeling fatigued and that 
there was a discussion of evaluating his thyroid but no 
evaluation was done.

The veteran also testified that he was diagnosed with 
hypothyroidism within one year of his discharge.  He said 
this was through VA in 1997.  He further testified that he 
was diagnosed with hypertension and gout just a little over 
one year after service, also in 1997.  

The veteran submitted limited records from R. Brewer, M.D., 
dated in July 1997 and October 1998.  The treatment entry 
from July 9, 1997, noted that the veteran had been seen in an 
urgent care facility the day before for pain in his right 
foot.  Dr. Brewer said the veteran apparently was diagnosed 
with gout and given Indocin for treatment.  The veteran 
reported that his right foot pain was improved but still 
present.  The veteran's blood pressure was noted as 138/98.  

Dr. Brewer provided an assessment of hypertension and 
arthritis, possibly gouty.  He prescribed Naprosyn for the 
arthritis, and Altace for the hypertension.  The veteran was 
to have laboratory studies, to include his uric acid level.  
There is a laboratory report of a complete blood count (CBC) 
from July 10, 1997.  However, it did not include a report on 
the uric acid level, a measure commonly used to test for 
gout.  See STEDMAN'S MEDICAL DICTIONARY 740 (26th Ed., 1995).

A second entry from October 1998 noted that the veteran was 
seen for follow-up for his hypertension.  The hypertension 
was said to be under adequate control.  

Associated with the claims folder are VA records for the 
period from January 2003 to June 2005.  The records contain a 
listing for disease screening and immunizations that notes 
the veteran was given a tetanus diphtheria inoculation from a 
private physician in May 1999.  An entry from March 7, 2003, 
listed gout as an active problem.  An entry from April, 3, 
2003, noted that the veteran had elevated uric acid, and 
thyroid-stimulating hormone (TSH) levels and repeat testing 
was ordered.  The next entry is from November 2003 and noted 
that the veteran was concerned about his elevated blood 
pressure.  Other entries from November 2003 show the veteran 
to be on medication for his hypothyroidism and hypertension.  

The Board notes that the veteran testified that VA placed him 
on blood pressure medication in 2000.  This was after he was 
seen to have a tooth pulled and it was noted that he had a 
high blood pressure reading.  He said that he was referred 
for evaluation of his blood pressure because of that.  The 
treatment records show that an incident, very similar to that 
described by the veteran, occurred on November 18, 2003.  The 
veteran was referred for evaluation after having a dental 
appointment.  He gave a history of elevated blood pressure 
readings for two years.  He was diagnosed with hypertension 
and placed on medication.

In short, the veteran has testified that he received a 
diagnosis of hypothyroidism from VA in 1997.  There are no VA 
records from that period associated with the claims folder 
and, although the veteran did not previously report VA 
treatment at this time, a request for the records must be 
made.  He has also provided limited private treatment records 
with a gap between his last private treatment in October 1998 
and his, of record, VA treatment in January 2003.  The VA 
records show him receiving a tetanus booster from a private 
physician in May 1999 so it would appear there are other 
private records available.  The veteran must be asked to 
identify any source of treatment after service and to either 
provide the records or authorize VA to obtain them.  

The veteran also identified the facility where he was first 
treated for gout at his hearing, the Presbyterian Clinic.  
Although the records may no longer be available, a request 
for them should be made as this would possibly establish a 
firm diagnosis of gout within 13 months of discharge.

Finally, the veteran must be provided VA examinations in 
order to obtain an opinion as to any nexus between his 
currently diagnosed hypertension, gout, and hypothyroidism 
and his military service.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he identify the sources for 
all VA and non-VA health care providers 
who have treated him for his claimed 
disorders since his discharge from 
service in June 1996.  The Board notes 
that Dr. Brewer and the Presbyterian 
Clinic have been identified by the 
veteran as two private sources.  The 
request should specifically ask the 
veteran to identify the VA facility where 
he was diagnosed with hypothyroidism in 
1997.  After securing the necessary 
releases, obtain copies of pertinent 
laboratory studies and treatment records 
which are not already of record.

2.  Upon completion of the above, the 
veteran should be afforded a VA 
examination, or examinations if deemed 
appropriate.  The claims folder and a 
copy of this remand must be made 
available to the examiner for review as 
part of the examination process.  The 
examiner is requested to: 1) determine 
when they believe the veteran's 
hypertension, gout, and hypothyroidism 
each were first manifested based on the 
evidence of record; and 2) offer an 
opinion as to whether there is at least a 
50 percent probability or greater that 
the veteran's hypertension, gout, or 
hypothyroidism is related to his military 
service.  A complete rationale for all 
opinions expressed must be provided.

3.  Thereafter, the RO should re-
adjudicate the issue on appeal.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


